DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thickened part protruding from the surface of the base part on which the tearing guide strip is provided (claims 13 ad 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 13 and 14, the specification, as originally filed, lacks antecedent basis for the thickened part protruding from the surface of the base part on which the tearing guide strip is provided.  The original specification discloses the thickened part is in the vicinity of, or close to, the tearing guide.  There is nothing in the original specification indicating that applicant ever contemplated “a tearing guide strip which is provided on a surface of the base part…wherein the base part has at least one thickened part which extends in parallel to an end part of the base part and protrudes from the surface of the base part”, as is now claimed.  This is a new matter rejection.

Claims that have not been specifically mentioned are rejected since they depend from a claim that has been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 15, the structural relationship and association between the base part and the tearing guide strip has not been defined to warrant the language “a peeling strength between the base part and the tearing guide strip”.
	In claim 15, the functional recitation that “a peeling strength between the base part and the tearing guide strip is 15 N/15 mm or less” is indefinite because it is not supported by recitation in the claim of sufficient structure to accomplish the function.
	In claims 16, the structural relationship and association between the base part and the tearing guide strip and  has not been defined to warrant the language “a binding strength between the base film and the tearing guide strip is larger than the peeling strength between the base part and the tearing guide strip.”
	In claim 16, the functional recitation that “a binding strength between the base film and the tearing guide strip is larger than the peeling strength between the base part and the tearing guide strip.” is indefinite because it is not supported by recitation in the claim of sufficient structure to accomplish the function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9,550,617. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,550,617 contains every element of claims 13-21 of the instant application, especially the base part including a thickened part (claims 1, 19, and 35), which implies the thickened part protrudes from a surface of the base part, as claimed.  Furthermore, U.S. Patent No. 9,550,617 claims the base part including the thickened part and the tearing guide strip are formed as one integrated molded article (claims 1, 19, and 35), which implies the base part has a thickened part which extends in parallel to an end part of the base part, as claimed.  Therefore, the claims of U.S. Patent No. 9550,617 anticipate claims 13-21 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 13-21 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,552,202 to May.
Regarding claim 13, May discloses a cut tape (tear guide arrangement 10) comprising a base part (base strips 12, 14) wherein the base part is a continuously formed tape, and a tearing guide strip (16, 18) which is provided along a longitudinal direction of the base part.  May discloses the tearing guide strip (16, 18) being integrally formed with the base strips (column 5, lines 7-21) and the tearing guide strip (16, 18) being co-planar with the base strips (Fig. 1), which meets the recitation “a tearing guide strip which is provided on a surface of the base part”.  May discloses base strips (12, 14) and tearing guide strips (16, 18) are coextruded through a die fed by a plurality of extruders forming base strips and tearing guide strips of the tear guide arrangement (column 5, lines 7-21), which meets the recitation “wherein the base part and the tearing guide strip are formed as one integrated molded article”.  May further discloses tough polymeric material of the tear guide strips (16 and 18) is substantially stiffer than resilient polymeric material of the base strips (12 and 14) so that the bonds between the tear guide strips (16 and 18) and the respective base strips (12 and 14) are inherently weak and easily broken, and that it is preferred to substantially compose the tear guide strips (16 and 18) from polypropylene and the base strips (12 and 14) from low density polyethylene because these two materials have an inherent nonaffinity for each other (column 4, lines 1-13).  The disclosure in May that the base strips (12, 14) and the tearing guide strips (16 ,18) are coextruded and the bonds between the tear guide strips (16, 18) and the respective base strips (12, 14) are inherently weak and easily broken, as discussed above, meets the structure implied by the functional recitation “wherein the tearing guide strip is peelable from a surface of the base part at a binding interface by interfacial peeling”.  May discloses the base part (12,14) and the tearing guide strip (16, 18) are in direct contact with each other (Fig. 1).  May discloses the base part (12, 14) has a thickened part (sealant strips 20, 22) and protrudes from the surface of the base part that is co-planar with the tearing guide strip (16, 18; Fig. 1).  May discloses detaching tear guide strips (16, 18) from respective base strips (12, 14) ruptures films (28, 30) along tear lines (46) so as to open the package, wherein the sealant strips (20, 22) ensure that the base strips (12, 14) adhere to respective films (28, 30) substantially up to the location the tear lines (column 4, lines 26-44), which meets the recitation “wherein the base part has at least one thickened part which extends in parallel to an end part of the base part”.  May discloses the cut tape (10) is configured to fix the base part (12, 14) to a base film (28, 30) configured as a bag base material for making a bag, and wherein the tearing guide strip (16, 18) is configured to face the base film (28, 30) to which the base part (12, 14) is fixed and to tear only the base film (28, 30) including a portion facing the tearing guide strip (Fig. 3).
Regarding claim 14, May discloses a bag comprising a base film (28, 30)  configured as a bag material making the bag.  May discloses a base part (base strips 12, 14) wherein the base part is a continuously formed tape, and a tearing guide strip (16, 18) which is provided along a longitudinal direction of the base part.  May discloses the tearing guide strip (16, 18) being integrally formed with the base strips (column 5, lines 7-21) and the tearing guide strip (16, 18) being co-planar with the base strips (Fig. 1), which meets the recitation “a tearing guide strip which is contacts on a surface of the base part”.  May discloses the base part (12,14) and the tearing guide strip (16, 18) are in direct contact with each other (Fig. 1).  May discloses the base part (12, 14) has a thickened part (sealant strips 20, 22) and protrudes from the surface of the base part that is co-planar with the tearing guide strip (16, 18; Fig. 1).  May discloses detaching tear guide strips (16, 18) from respective base strips (12, 14) ruptures films (28, 30) along tear lines (46) so as to open the package, wherein the sealant strips (20, 22) ensure that the base strips (12, 14) adhere to respective films (28, 30) substantially up to the location the tear lines (column 4, lines 26-44), which meets the recitation “wherein the base part has at least one thickened part which extends in parallel to an end part of the base part”.  May discloses the base part (12, 14) is fixed to the base film (28, 30), and the tearing guide strip (16, 18) is configured to face the base film (28, 30) to which the base part (12, 14) is fixed and to tear only the base film (28, 30) including a portion facing the tearing guide strip (Fig. 3).
Regarding claim 15, May discloses a breakable bond between the tear guide strips (16, 18) and respective base parts (12, 14) having a strength ranging between about 0.25 pounds per lineal inch and about 0.50 pounds per lineal inch as measured along the length of the breakable bonds (column 4, lines 1-13), which meets the recitation “wherein a peeling strength between the base part and the tearing guide strip is 15 N/15 mm or less.”
Regarding claim 16, May discloses the tear guide strips (16, 18) and respective films (28, 30) each have an unbreakable bond strength ranging between about 7 pounds per lineal inch and about 10 pounds per lineal inch as measured along the length of the bond (column 3, lines 25-46) and a breakable bond between the tear guide strips (16, 18) and respective base parts (12, 14) having a strength ranging between about 0.25 pounds per lineal inch and about 0.50 pounds per lineal inch as measured along the length of the breakable bonds (column 4, lines 1-13), which meets the recitation “the tearing guide strip is bound with the base film, and a binding strength between the base film and the tearing guide strip is larger than the peeling strength between the base part and the tearing guide strip.”
Regarding claim 17, May discloses the base part (12, 14) is provided with a thickened parts (20, 22) wherein the thickened parts (20, 22) are thicker portions of the base part (Fig. 2).
Regarding claim 18, May discloses the tearing guide strip (16, 18) has a higher rigidity than the base part (12, 14; column 4, lines 1-13).
Regarding claim 19, May discloses the tearing guide strip (16, 18) are composed from polypropylene and the base part (12, 14) is comprised from low density polyethylene (column 4, lines 1-13).  The properties of the polypropylene tearing guide strip (16, 18) and the properties of the low density polyethylene base part (12, 14) in May meet the recitation “the tearing guide strip has a tensile elastic modulus that is at least 1.3 times greater than the tensile elastic modulus of the base part.”
Regarding claim 20, May discloses the tearing guide strip (16, 18) are composed from polypropylene and the base part (12, 14) is comprised from low density polyethylene (column 4, lines 1-13).  The properties of the polypropylene tearing guide strip (16, 18) and the properties of the low density polyethylene base part (12, 14) in May meet the recitation “the tearing guide strip has a tensile elastic modulus that is no more than 4 times greater than the tensile elastic modulus of the base part.”
Regarding claim 21, May discloses the tearing guide strip (16, 18) is disposed apart from an edge of the base film (28, 30) in a width direction of the base part (12, 14; Fig. 2), and wherein the base part (12, 14) is bound with the base film (28, 30) along a longitudinal edge of the tearing guide strip (16, 18; Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claims 13-21 have been considered but are moot because of the new grounds of rejection.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734